Dismissed and Memorandum Opinion filed July 16, 2009







Dismissed
and Memorandum Opinion filed July 16, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00411-CV
____________
 
DEWAYNE CHARLESTON,
Appellant
 
V.
 
WALLER INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the 151st District
Court
Harris County, Texas
Trial Court Cause No.
2007-48083
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed March 30, 2009.  The notice of appeal was
filed on April 29, 2009.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of June 4, 2009.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.